UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6889


MICHAEL ANTHONY DILWORTH,

                      Plaintiff - Appellant,

          v.

H. CORPENING,    Administrator  at   Marion    Correctional
Institution; H. TATE, Sergeant at Marion Correctional
Institution; M. R. CRIDER, Disciplinary Hearing Officer at
Marion Correctional Institution; D. FREEMAN, Unit Manager
at Marion Correctional Institution; E. B. THOMAS, Chief
Disciplinary Hearing Officer at North Carolina Department
of Public Safety,

                      Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Frank D. Whitney,
Chief District Judge. (1:15-cv-00036-FDW)


Submitted:   August 27, 2015                 Decided:   September 1, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Michael Anthony Dilworth, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Anthony Dilworth appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint.                                    Dilworth’s

complaint       challenged           a    prison          disciplinary      conviction       that

resulted     in    the        loss       of     good       time    credits,       alleged    that

Defendant Freeman violated his rights under the First Amendment,

and sought damages and injunctive relief.                              Dilworth confines his

appeal     to     the     dismissal            of        his   challenge     to    his      prison

disciplinary conviction.

       The district court properly dismissed the claim because it

was not cognizable under § 1983 in the absence of a showing that

the disciplinary conviction supporting the revocation of good

time    credits     has       been       overturned.            See    Edwards     v.    Balisok,

520 U.S. 641, 645-46 (1997); Heck v. Humphrey, 512 U.S. 477,

486-87 (1994); Harvey v. Horan, 278 F.3d 370, 375 (4th Cir.

2002)     (applying        Heck          to      claims        for     injunctive        relief),

abrogated on other grounds by Skinner v. Switzer, 131 S. Ct.
1289 (2011).         A prisoner may challenge the revocation of good

time credits only by way of habeas corpus.                                   See Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973).                           Accordingly, we modify the

district court’s order to reflect that Dilworth’s challenge to

the     revocation       of     good          time       credits      is   dismissed     without

prejudice to his right to reassert his challenge in a habeas

action    and     affirm       the       order       as    modified.        See    Dilworth    v.

                                                     2
Corpening, No. 1:15-cv-00036-FDW (W.D.N.C. May 29, 2015).                 We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                    AFFIRMED AS MODIFIED




                                      3